Franklin NEW YORK INSURED TAX-FREE INCOME Fund IMPORTANT SHAREHOLDER INFORMATION The enclosed Prospectus/Information Statement is being provided to inform you that on or about August 27, 2010, Franklin New York Insured Tax-Free Income Fund (NY Insured Fund), a series of Franklin New York Tax-Free Trust (the Trust), will be reorganized with and into Franklin New York Tax-Free Income Fund (NY Tax-Free Fund). The Prospectus/Information Statement discusses this proposed reorganization and provides you with information that you should consider. The Board of Trustees of the Trust approved the reorganization and concluded that the reorganization is in the best interests of NY Insured Fund and its shareholders. The Funds have the same investment goal and have generally similar investment strategies and risks. We urge you to spend a few minutes reviewing the information in the Prospectus/Information Statement. You do not need to take any action with regards to your account. On or about August 27, 2010, your shares of NY Insured Fund will be converted automatically at their net asset value into shares of the corresponding class of NY Tax-Free Fund. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN
